[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CLARIFICATION ON MOTION TO STRIKE #139
This court issued an order on a Motion to Strike #139, by JDNO sent on November 24, 1997. A Motion for Clarification and/or Reconsideration of the Order was filed with the court on December 2, 1997. This shall serve as the clarification of the court's previous order:
1. The order is corrected to reflect that the court denies the Motion to Strike as to counts eight, ten, and twelve, the fraudulent concealment counts.
2. The order is corrected to reflect that the court grants the Motion to Strike as to count eleven, the CUTPA count.
3. All other portions of the court's order remain in effect.
4. The court denies that portion of the Motion for Reconsideration which requests that the court reconsider its decision on the Motion to Strike count 12. While it is true that the plaintiff alleges CUTPA in the count, the entire count does not sound in CUTPA but rather sounds in fraudulent concealment. While this count may be subject to a different motion at a later date, it does survive a motion to strike.
HANDY, J.